DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Rejections - 35 USC § 112
Claims 4-5, 10-11, 15-16 & 19-20 were amended. The rejection under 35 USC § 112(b) has been withdrawn.

Claim Rejections - 35 USC § 102 & 103
Applicant’s arguments with respect to the rejections under 35 USC § 102 & 35 USC ¶ 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 21 is objected to because of the following informalities: two new claims 21 were added. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7-8, 12-13 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over KALMES et al. [US 2014/0122502 A1], hereinafter referred to as KALMES, in view of GADANHO et al. [US 2011/0184899 A1], hereinafter referred to as GADANHO.

Regarding claims 1, 7, 12 & 17, KALMES teaches a terminal device, a server comprising at least one processor (KALMES, ¶ 0134), at least one non-transitory memory (KALMES, ¶ 0134), and at least one program; wherein the at least one program is stored in the at least one non-transitory memory and configured to be executed by the at least one processor (KALMES, ¶ 0134) to perform a method for information recommendation. The method as taught in KALMES reads on claim 1 as shown below.

CLAIMS 1, 7, 12 & 17
A method for information recommendation, comprising: 
receiving, by a terminal device, first recommendation information recommended by a server in a first time period, 







the first recommendation information being information associated with a first type, and the first type being a type of information associated with first viewed information of a user with a first viewed amount not less than a first threshold and determined according to a first behavior record of the user;  
receiving, by the terminal device, second recommendation information recommended by the server in a second time period; and 














receiving, by the terminal device, third recommendation information recommended by the server in a third time period, 







the third recommendation information being information associated with a second type, and

the second type being a type of information associated with second viewed information of the user with a second viewed amount not less than a second threshold and determined according to a second behavior record of the user; and 

the second behavior record being a record of a behavior of the user recorded by the server in the second time period. 

KALMES et al.
A method for information recommendation (KALMES, Abstract) comprising: 
at least one content item is selected for a first recommendation during a previous iteration, e.g. at time T1, of the media content recommendation method 100 as shown in FIG. 1 (KALMES, ¶¶ 0028[Wingdings font/0xE0]0046 & 0107), wherein the first recommendation is presented to the viewer in a user interface of a content device (KALMES, ¶ 0107), wherein the first recommendation is recommended by recommendation engine (KALMES, ¶ 0053),
wherein the recommendation at time T0 is associated with a number of views of the viewer exceeds a view threshold (KALMES, ¶¶ 0034 & 0068), wherein the number of views is determined based on viewing history data of the viewer (KALMES, ¶ 0033) as shown in FIG. 3 (KALMES, ¶¶ 0055[Wingdings font/0xE0]0058);  
at least one content item is selected for a second recommendation during a second iteration, e.g. at time T2, of the media content recommendation method 100 shown in FIG. 1 (KALMES, ¶¶ 0028[Wingdings font/0xE0]0046 & 0107) based on at least one triggering event (KALMES, ¶¶ 0031[Wingdings font/0xE0]0032), wherein the second recommendation is presented to the viewer in the user interface of the content device (KALMES, ¶ 0107), wherein the second recommendation is recommended by recommendation engine (KALMES, ¶ 0053), wherein the second recommendation includes target content matching the viewing history (KALMES, ¶ 0047) recommended by the recommendation engine (KALMES, ¶ 0053);
at least one content item is selected for a third recommendation during a third iteration, e.g. at time T3, of the media content recommendation method 100 shown in FIG. 1 (KALMES, ¶¶ 0028[Wingdings font/0xE0]0046 & 0107) based on at least one triggering event (KALMES, ¶¶ 0031[Wingdings font/0xE0]0032), wherein the third recommendation is presented to the viewer in the user interface of the content device (KALMES, ¶ 0107),
wherein the third recommendation at time T3 is associated with a completed view time (KALMES, ¶ 0110),
the completed view time of the viewer is associated with a designated feedback data threshold (KALMES, ¶ 0110), wherein the completed view time is determined based on completed view time record of the viewer (KALMES, ¶ 0058); and 
the completed view time record is a record of the completed view time of the viewer in the second time period (KALMES, ¶¶ 0058 & 0110), wherein the completed view time record is recorded by the recommendation engine (KALMES, ¶ 0053).


KALMES does not explicitly teaches that at least one content item for a second recommendation during a second iteration, e.g. at time T2, of the media content recommendation method 100 shown in FIG. 1 is RANDOMLY selected (e.g., receiving, by the terminal device, second recommendation information RANDOMLY recommended by the server in a second time period).
GADANHO teaches that additional content items are RANDOMLY selected for the second recommendation (GADANHO, ¶ 0102).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in GADANHO into KALMES in order to manage content items of the second recommendation during the second iteration.

Regarding claims 2, 8 & 13, KALMES further teaches that the second time period follows the first time period, and the third time period follows the second time period, e.g., T2 is after T1 and T3 is after T2 as noted above with regard to claim 1.
Limitation a duration of the third time period is greater than the duration of the second time period is implied or obvious in light of KALMES teaching, e.g., recommendation at T3 need more time for weighting than recommendation at T1 (KALMES, ¶¶ 0113[Wingdings font/0xE0]0117).
Limitation a duration of the first time period is greater than a duration of the second time period is either implied or obvious in light of KALMES teaching, e.g., recommendation at T1 need more time for weighting than recommendation at T2 (KALMES, ¶¶ 0113[Wingdings font/0xE0]0117).

Claims 4-6, 10, 15, 19 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over KALMES et al. [US 2014/0122502 A1], hereinafter referred to as KALMES, in view of GADANHO et al. [US 2011/0184899 A1], hereinafter referred to as GADANHO, and further in view of CHAKRABARTI et al. [US 2012/0078747 A1], hereinafter referred to as CHAKRABARTI.

Regarding claims 4, 10, 15 & 19, KALMES further teaches that the first time period is adjacent to the second time period, e.g., T0 is adjacent to T1 as noted above with regard to claim 1.
KALMES & GADANHO do not explicitly teach that before receiving, by the terminal device, the second recommendation information recommended by the server in the second time period: displaying, by the terminal device, a random-recommendation button on a display interface at a target time point; wherein the target time point is located within the first time period, and a time interval between the target time point and an ending time point of the first time period is less than a third threshold;  and in response to detecting a clicking operation on the random-recommendation button, sending, by the terminal device, a random-recommendation request to the server in a target duration; wherein the random-recommendation request is configured to instruct the server to randomly recommend the second recommendation information to the terminal device in the second time period.  
CHAKRABARTI teaches that 
before receiving, by the terminal device, the second recommendation information recommended by the server in the second time period: displaying, by the terminal device, a random-recommendation button on a display interface at a target time point, wherein the target time point is located within the first time period, e.g., as shown in CHAKRABARTI’s FIG. 2, before receiving second recommendation by selecting “Refresh your recommendations”, “More result” button is displayed by the terminal device at a time point of selecting within the first time period, and a time interval between the target time point and an ending time point of the first time period is less than a third threshold, e.g., a time interval between the time point of selecting “More results” and ending time of displaying of FIG. 2 is less than the total displaying time of FIG. 2 (CHAKRABARTI, ¶¶ 0021[Wingdings font/0xE0]0026), and in response to detecting a clicking operation on the random-recommendation button, sending, by the terminal device, a random-recommendation request to the server in a target duration; wherein the random-recommendation request is configured to instruct the server to randomly recommend the second recommendation information to the terminal device in the second time period, e.g., in response to selecting “More result” button, a request is sent within the displaying time of FIG. 2, wherein the “More result” request is to send more result to the terminal device in the second period (CHAKRABARTI, ¶¶ 0021[Wingdings font/0xE0]0026).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in CHAKRABARTI into KALMES in order to manage a recommendation.

Regarding claims 6 & 21, CHAKRABARTI further teaches that in response to detecting no clicking operation on the random-recommendation button in the target duration, hiding, by the terminal device, the random-recommendation button, e.g., if “More result” is not selected within the displaying time of FIG. 2, the “More result” is hidden by the result of “Refresh your recommendations” as shown in FIG. 2.

Regarding claim 21, CHAKRABARTI further teaches that in response to detecting no clicking operation on the random-recommendation button in the target duration, hiding, by the terminal device, the random-recommendation button, e.g., if “More result” is not selected within the displaying time of FIG. 2, the “More result” is hidden by the result of “Refresh your recommendations” as shown in FIG. 2.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        May 9, 2022